Case.net: 1922-CC00291 - Docket Entries                                      Page 1 of 2
     Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 1 of 57 PageID #: 8




                                                                                      Search for Cases by: Select Search Method...        
Judicial Links   | eFiling   | Help      | Contact Us | Print                                      GrantedPublicAccess Logoff TIMHASKEN1
                     1922-CC00291 - PATRICIA KUEPFER V MALLINCKRODT, PLC ET
                                            AL (E-CASE)


                             This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                         Display Options:
Click here to Respond to Selected Documents
                                                                                      Descending
                                                                                                                          All Entries     
                                                                                      Ascending


02/26/2019        Jury Trial Scheduled
                     Scheduled For: 01/06/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

02/11/2019        Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-723, for DEPOMED INC.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-722, for MYLAN N V.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-721, for MYLAN PHARMACEUTICALS INC.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-720, for ALLERGAN USA.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-719, for JOHNSON & JOHNSON.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-718, for THE PURDUE FREDERICK COMPANY.
                  Summ Issd- Circ Pers Serv O/S
                  Document ID: 19-SMOS-717, for PURDUE PHARMA L P.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1245, for PHARMA INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1244, for INSYS.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1243, for ACTAVIS LLC ACTAVIS PHARMA INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1242, for WATSON LABORATORIES.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1241, for WATSON PHARMACEUTICALS INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1240, for NORAMCO, INC..
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1239, for JANSSEN PHARMACEUTICA INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1238, for ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1237, for JANSSEN PHARMACEUTICALS INC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1236, for TEVA PHARMACEUTICALS USA.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1235, for SPECGX LLC.

                                                                                                                              Exhibit A



https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                           9/25/2019
Case.net: 1922-CC00291 - Docket Entries                                      Page 2 of 2
     Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 2 of 57 PageID #: 9


                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1234, for MALLINCKRODT LLC.
                  Summons Issued-Circuit
                  Document ID: 19-SMCC-1233, for MALLINCKRODT PLC.
                  Filing Info Sheet eFiling
                      Filed By: JEFFREY J LOWE
                  Pet Filed in Circuit Ct
                  Petition.
                     Filed By: JEFFREY J LOWE
                     On Behalf Of: PATRICIA KUEPFER
                  Judge Assigned
Case.net Version 5.14.0.13                       Return to Top of Page   Released 09/10/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                        9/25/2019
                                                                                  Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
                                                               1922-CC00291
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 3 of 57 PageID #: 10




                         MISSOURI CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT
                              ST. LOUIS CITY

PATRICIA KUEPFER, Individually
and as Surviving Mother of KRISTEEN
OETTLE, deceased,

                   Plaintiff,

      v.

MALLINCKRODT PLC
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

MALLINCKRODT LLC
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

SPECGX LLC
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

PURDUE PHARMA L.P.
Serve: The Prentice-Hall Corporation
       251 Little Falls Drive
       Wilmington, DE 19808

THE PURDUE FREDERICK
COMPANY
Serve: The Prentice-Hall Corporation
       251 Little Falls Drive
       Wilmington, DE 19808

TEVA PHARMACEUTICALS USA,
INC.
Serve: Corporate Creations Network
       Inc.
      12747 Olive Blvd., Ste. 300
      St. Louis, MO 63141



                                       -1-
                                                                                  Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 4 of 57 PageID #: 11




JANSSEN PHARMACEUTICALS,
INC.
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

JOHNSON & JOHNSON
Serve: One Johnson & Johnson Plaza
       New Brunswick, NJ 08933

ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A
JANSSEN PHARMACEUTICALS,
INC.
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

JANSSEN PHARMACEUTICA INC.
N/K/A JANSSEN
PHARMACEUTICALS, INC.,
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

NORAMCO, INC.
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

ALLERGAN USA
Serve: 5 Giralda Farms
       Madison, NJ 07940

WATSON PHARMACEUTICALS,
INC. N/K/A ACTAVIS, INC.
Serve: Corporate Creations Network
       Inc.
       12747 Olive Blvd., Ste. 300
       St. Louis, MO 63141

WATSON LABORATORIES, INC.
Serve: Corporate Creations Network
       Inc.
       12747 Olive Blvd., Ste. 300


                                     Page 2
                                                                                  Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 5 of 57 PageID #: 12




      St. Louis, MO 63141

ACTAVIS LLC, ACTAVIS PHARMA,
INC. F/K/A WATSON PHARMA, INC.,
Serve: Corporate Creations Network
       Inc.
      12747 Olive Blvd., Ste. 300
      St. Louis, MO 63141

MYLAN PHARMACEUTICALS INC.
Serve: Corporation Service Company
       600 N. 2nd St., Ste. 401
       Harrisburg, PA 17101

MYLAN N.V.
Serve: Corporation Service Company
       600 N. 2nd St., Ste. 401
       Harrisburg, PA 17101

DEPOMED, INC.
Serve: Arthur J. Higgins
       7999 Gateway Blvd., Ste. 300
       Newark, CA 94560

INSYS
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

PHARMA, INC., OPERATING AS
INSYS THERAPEUTICS, INC.
Serve: CT Corporation
       120 S. Central
       St. Louis, MO 63105

JOHN DOES 1-50
Serve: Hold Service

                             Defendants.

                                       PETITION




                                           Page 3
                                                                                                    Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 6 of 57 PageID #: 13




       COMES NOW PLAINTIFF Patricia Kuepfer, Individually and as Surviving Mother of

Kristeen Oettle, deceased (hereinafter “Plaintiff”), and by and through his attorneys, allege as

follows:

                                     Nature of the Action

       1.      Plaintiff brings this action against Defendants Mallinckrodt PLC, Mallinckrodt

LLC, SpecGX, LLC, Purdue Pharma, L.P., The Purdue Frederick Company Cephalon, Inc., Teva

Pharmaceuticals USA, Inc., Janssen Pharmaceuticals, Inc., Johnson & Johnson, Ortho-McNeil-

Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica Inc., n/k/a Janssen Pharmaceuticals, Inc.,

Noramco, Inc., Allergan PLC, f/k/a Actavis PLC, Watson Pharmaceuticals, Inc., n/k/a Actavis,

Inc., Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., Actavis Pharma, Inc., f/k/a

Watson Pharma, Inc., Mylan Pharmaceuticals, Inc., Mylan N.V., DepoMed, Inc., Insys, Pharma,

Inc., Operating as Insys Therapeutics, Inc., John Does 1-50 (hereinafter “Defendant Drug

Manufacturers”) and/or (hereinafter “Physician Defendants) for personal injuries suffered by

Decedent Kristeen Oettle as a direct and proximate result of being prescribed opiate pain-

relieving medications, including, but not limited to, Hydrocodone, OxyContin, Oxycodone, and

Tramadol (hereinafter “medications”), over an extended period of time.

       2.      The medications prescribed and administered to Kristeen Oettle were designed,

developed, manufactured, tested, packaged, promoted, marketed, distributed, labeled and/or sold

by Defendants.

       3.      Kristeen Oettle’s ingestion of the medications over an extended period of time

caused her to develop an addiction to opioids. These medications have an addiction forming or

addiction sustaining quality. As a result, Kristeen Oettle was injured and subsequently died from

an overdose.


                                              Page 4
                                                                                                     Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 7 of 57 PageID #: 14




                                              Parties

       4.      Plaintiff Patricia Kuepfer is a citizen and resident of St. Louis, Missouri. He is

the surviving mother of Decedent Kristeen Oettle.

       5.      Defendant Mallinckrodt PLC is an Irish public limited company. Mallinckrodt

PLC’s headquarters are in the United Kingdom. Mallinckrodt LLC is a limited liability company

organized and existing under the laws of the State of Delaware and licensed to do business in

Missouri. Mallinckrodt LLC’s headquarters are in St. Louis, MO. Consequently, Mallinckrodt

LLC is a citizen of the state of Missouri for diversity of jurisdiction purposes. Mallinckrodt LLC

may be served at CT Corporation System, 120 South Central Ave, Saint Louis, MO 63105.

Mallinckrodt LLC is a wholly owned subsidiary of Mallinckrodt, PLC. SpecGX LLC is a

limited liability company existing under the laws of the State of Delaware and licensed to do

business in Missouri. SpecGx LLC may be served at CT Corporation System, 120 South Central

Ave, Saint Louis, MO 63105. SpecGx LLC is a wholly owned subsidiary of Mallinckrodt plc.

Mallinckrodt LLC and SpecGx LLC are licensed drug distributors in Missouri and operate

distribution centers in Missouri. Mallinckrodt, plc, Mallinckrodt LLC, and SpecGx LLC are

referred to collectively as “Mallinckrodt.”

       6.      Purdue Pharma L.P. is a limited partnership organized under the laws of

Delaware. Purdue Pharma Inc. is a Delaware corporation with its principal place of business in

Stamford, Connecticut, and The Purdue Frederick Company, Inc. is a Delaware corporation with

its principal place of business in Stamford, Connecticut.

       7.      Teva Pharmaceuticals Industries USA, Inc. is a wholly-owned subsidiary of Teva

Ltd., an Israeli corporation. Teva USA is a Delaware corporation with its principal place of

business in Pennsylvania. Teva USA acquired Cephalon in October 2011. Teva USA can be


                                               Page 5
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 8 of 57 PageID #: 15




served at Corporation Creations Network, Inc., 12747 Olive Blvd., Ste. 300, St. Louis, MO

63141.

         8.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey and is a wholly owned subsidiary of Johnson &

Johnson, a New Jersey corporation with its principal place of business in New Brunswick, New

Jersey. Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

Pharmaceuticals, Inc., which in turn was formerly known as Janssen Pharmaceutica, Inc.

Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

Janssen Pharmaceutica, Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania

corporation with its principal place of business in Titusville, New Jersey.

         9.    Noramco is a Delaware corporation headquartered in Wilmington, Delaware and

was a wholly owned subsidiary of Johnson & Johnson until July 2016 when it was sold and was

responsible for processing and manufacturing the active ingredients in Johnson & Johnson and

Janssen’s opioid products and is a manufacturer of opioid products.

         10.   DepoMed, Inc. is a California corporation with its principal place of business in

Newark, California. Depomed describes itself as a specialty pharmaceutical company focused

on pain and other central nervous system (CNS) conditions. DepoMed develops, markets, and

sells prescription drugs in Missouri and nationally.

         11.   Allergan PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March

2015, and the combined company changed its name to Allergan PLC in March 2015. Prior to

that, Watson Pharmaceuticals acquired Actavis, Inc. in October 2012; the combined company


                                               Page 6
                                                                                                    Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 9 of 57 PageID #: 16




changed its name to Actavis, Inc. as of January 2013 and then to Actavis plc in October 2013.

Watson Laboratories, Inc. is a Nevada corporation with its principal place of business in Corona,

California, and is a wholly owned subsidiary of Allergan PLC (f/k/a Actavis, Inc., f/k/a Watson

Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation with

its principal place of business in New Jersey, and was formerly known as Watson Pharma, Inc.

Actavie LLC is a Delaware limited liability company with its principal place of business in

Parsippany, New Jersey. Each of these defendants is owned by Allergan PLC, which uses them

to market and sell its drugs in the United States. Upon information and belief, Allergan PLC

exercises control over these marketing and sales efforts, and profits from the sale of

Allergan/Actavis products ultimately inure to its benefit. (Allergan PLC, Actavis PLC, Actavis,

Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc.,

and Watson Laboratories, Inc.

       12.     Mylan Pharmaceuticals, Inc. is a Dutch corporation headquartered in Canonsburg,

Pennsylvania. Mylan Pharmaceuticals, Inc. is a wholly owned subsidiary of Mylan N.V., a

Dutch corporation headquartered in Canonsburg, Pennsylvania.

       13.     Insys Pharma, Inc. is a Delaware corporation headquartered in Arizona and

operating in Missouri as Insys Therapeutics, Inc. Insys Pharma, Inc. and Insys Therapeutics, Inc.

may be served at CT Corporation System, 120 S. Central Ave., St. Louis, MO 63105.

       14.     John Does 1-50.

                                         COUNT I
                                  MEDICAL MALPRACTICE
                                 (PHYSICIAN DEFENDANTS)




                                               Page 7
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 10 of 57 PageID #: 17




        COMES NOW Plaintiff Patricia Kuepfer, as surviving mother of decedent Kristeen

Oettle, by and through undersigned counsel, and for his Medical Malpractice Wrongful Death

Petition against Physician Defendants, alleges and states as follows:

        15.     Plaintiff adopts and incorporates by reference the above allegations as though

fully set forth herein.

        16.     During the course of treatment referenced herein, Physician Defendants

committed the following acts of negligence and failed to use that degree of skill and learning

ordinarily used under the same or similar circumstances by members of his profession, in that

Physician Defendants:

                a.        Failed to properly evaluate and diagnose decedent;

                b.        Failed to conduct the proper diagnostic tests and exams;

                c.        Failed to properly treat decedent, namely her pain;

                d.        Failed to recognize the danger of prescribing high quantities of various
                          opiate-based pain-relief medications over a long period of time;

                e.        Failed to prescribe or recommend medical treatment other than opioids;

                f.        Failed to properly educate and warn decedent of the risk potential of
                          abuse, misuse and addiction with opioids;

                g.        Failed to follow known medical guidelines regarding the prescription of
                          opioids.

                h.        Prescribed too much opioids or failed to reduce the number of opioids
                          prescribed to decedent, which led to her death;

                i.        Failed to pursue available pain control methods which were less dangerous
                          and addictive;

                j.        Failed to recognize, diagnose, and treat decedent’s addiction; and

                k.        Failed to properly monitor decedent’s drug use.



                                                 Page 8
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 11 of 57 PageID #: 18




       18.      Physician Defendants’ negligence and carelessness as set forth above directly

caused, or directly contributed to cause, decedent’s addiction to opioids, her pain and suffering,

and ultimately her death.

       19.      As a direct and proximate result of one, several, or all of the foregoing acts of

negligence on the part of Physician Defendants, Plaintiff claims such damages as the trier of fact

may deem fair and just for the death and loss of Kristeen Oettle pursuant to R.S.Mo. §537.080

and §537.090.

       WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Physician Defendants, for a sum in excess of the jurisdictional

limits of this Court to fully compensate him and his family for the death and loss of Kristeen

Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper relief.

                                    COUNT II
                      NEGLIGENCE PER SE – ILLEGAL DIVERSION
                        (DEFENDANT DRUG MANUFACTURERS)

       20.      Plaintiff repeats and reiterates the allegations previously set forth herein.

       21.      At all times mentioned herein Defendant Drug Manufacturers were under a duty

to exercise due care in the reasonable care in the manufacturing and distribution of their schedule

II narcotic product opioids.

       22.      Missouri and Federal law mandate that the Defendant Drug Manufacturers

implement effective controls and procedures in their supply chains to guard against theft,

diversion and the abuse of prescription opioids, and Defendants failed to adequately design and

operate a system to detect, halt and report suspicious orders of prescription opioids. (See MO.

20 CSR 2220-5.060 and USC sect. 801 et seq).




                                                Page 9
                                                                                                         Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 12 of 57 PageID #: 19




       23      That these laws were implemented to protect the population of cities and counties,

and that by failing to report, control, and set up a system of controls, Defendant Drug

Manufacturers harmed the very people the laws were meant to protect.

       24.     As a result, Defendant Drug Manufacturers negligently disseminated massive

quantities of prescription opioids available to Decedent. Defendant Drug Manufacturers’ actions

and failure to act transferred legal prescription drugs from lawful to unlawful channel of

distribution or use.

       25.     As a result of their failure, Plaintiff has been overwhelmed by the illegal opioid

market, creating an addiction problem leading to death and economic damages of Decedent.

       26.     Defendant Drug Manufacturers negligently distributed huge amounts of opioids

into the illegal street market, acting as a supply to illegal drug dealers, allowing these pills to be

illegally trafficked and sold.

       27.     The Defendant Drug Manufacturers’ actions were a substantial factor in making

opioids widely available and widely used. The Defendant Drug Manufacturers’ actions were a

substantial factor in doctors and patients not accurately assessing and weighing the risks and

benefits of opioids for chronic pain. Without the Defendant Drug Manufacturers’ actions, opioid

use would not have become so widespread, and the enormous public health hazard of opioid

overuse, abuse and addiction that now exists would have been averted.

       28.     The Defendant Drug Manufacturers also knowingly, intentionally, recklessly,

and/or negligently funded massive quantities of prescription opioids to physicians and other

prescribers who they knew or should have known wrote suspicious prescriptions and/or wrote

prescriptions for known abusers of prescription opioids.




                                                Page 10
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 13 of 57 PageID #: 20




        29.    The Defendant Drug Manufacturers knowingly, intentionally, recklessly, and/or

negligently disseminated prescription opioids to distributors who they knew or should have

known failed to implement effective controls and procedures to guard against theft, diversion and

abuse of prescription opioids.

        30.    The Defendant Drug Manufacturers also knowingly enabled and/or failed to

prevent the illegal diversion of prescription opioids into the black market, including “pill mills”

known for providing opioids to drug abusers, and known drug dealers, knowing that such opioids

would be illegally trafficked and abused.

        31.    The Defendant Drug Manufacturers knowingly and intentionally incentivized the

PBM Defendants to place their opioids on the PBMs formularies irrespective of medical

necessity, resulting in widespread and unnecessary overuse.

        32.    As a direct and proximate result of the aforesaid conduct of Defendant Drug

Manufacturers, Decedent suffered from physical and mental injuries and death. The full extent

of the destruction caused by the misrepresentations of these schedule II drugs, has not been

quantified as of yet because the loss of human lives, resources devoted to administering and

trying to save those lives and costs for the dealing with the problem is so deep and far reaching,

and as of yet have not been fully identified. As a direct and proximate result from the aforesaid

conduct of Defendant Drug Manufacturers, Decedent became addicted to opioid medicines and

died.

        WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Defendant Drug Manufacturers, for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of




                                               Page 11
                                                                                                   Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 14 of 57 PageID #: 21




Kristeen Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper

relief.

                                     COUNT III
                                   NEGLIGENCE
                         (DEFENDANT DRUG MANUFACTURERS)

          33.   Plaintiff repeats and reiterates the allegations previously set forth herein.

          34.   At all times mentioned herein, Defendant Drug Manufacturers were under a duty

to exercise reasonable care in advertising, marketing, promotion and labeling of their opioid

products to ensure that the use of their products did not result in avoidable injuries.

          35.   Decedent’s injuries as described herein were caused by the duties under Missouri

state and federal law and the breach of Defendant Drug Manufacturers working with one

another, in concert with each other, acting within the course and scope of their employment,

including among other things.

          a.    Carelessly and negligently researching, manufacturing, selling,
                merchandising, advertising, promoting, labeling, analyzing, testing,
                distributing, and marketing their opioid products;

          b.    Failing to fully disclose the results of the testing and other information in
                its possession regarding the possibility opioids were addictive and
                subjecting a user to withdrawal symptoms;

          c.    Knew that withdrawal was not easily managed and failed to instruct this;

          d.    That OxyContin was in fact not a 12 hour relief pain pill, and that
                instructing doctors to up the dosage to reach 12 hours increased the
                likelihood that a patient would become addicted to the drug, thereby
                increasing the dangers from higher doses of opioids;

          e.    That opioids had adverse effects and failing to warn that opioids do not
                increase function, and in fact leads to lesser function in the patient; and

          36.   At all times mentioned herein mentioned, upon information and belief, the above

described culpable conduct by Defendant Drug Manufacturers was a proximate cause of


                                                Page 12
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 15 of 57 PageID #: 22




Plaintiff’s damages. Defendant Drug Manufacturers knew or should have known that opioids

would have the devastating impact that it has had on the Decedent, and could be dangerous and

unsafe for the Decedent and the failure to report diversions and over prescribing would result in

this opioid epidemic.

          37.    As a direct and proximate result of the aforesaid conduct of Defendant Drug

Manufacturers, Decedent suffered damages as set forth Intra. The full extent of the destruction

caused by the misrepresentations of these schedule II drugs quantified as of yet because the loss

of human lives, resources devoted to administering and trying to save those lives and costs for

the dealing with the problem is so deep and far reaching, and as of yet have not been fully

identified. As a direct and proximate result from the aforesaid conduct of Defendant Drug

Manufacturers’ conduct, Decedent became addicted to opioid medicines and died.

          38.    The forgoing actions of Defendant Drug Manufacturers were done with reckless

indifference to Decedent, justifying an award of punitive damages.

          WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Defendant Drug Manufacturers, for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of

Kristeen Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper

relief.

                                    COUNT IV
                              FRAUD IN THE OMISSION
                      (DRUG DEFENDANT DRUG MANUFACTURERS)

          39.    Plaintiff repeats and reiterates the allegations previously set forth herein.

          40.    The Defendant Drug Manufacturers, having undertaken the development,

manufacturing, marketing, dispensing, distribution, and promotion of their various opioid


                                                 Page 13
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 16 of 57 PageID #: 23




products as described herein, owed a duty to provide accurate and complete information

regarding these products.

       41.     The Defendant Drug Manufacturers through their use of front groups, key opinion

leaders (hereinafter “KOLS”) and advertising perpetuated to the Decedent and the treating

physicians omitted to disclose material facts about the lack of evidence of safety and efficacy for

treating chronic pain and the addictiveness of opioids. (See Petition at ¶¶108-129, 135, 141-159,

446-458).

       42.     At all times pertinent the Defendant Drug Manufacturers acted within a concert of

action in that their deceptive omissions misrepresented the true nature of their opioid products,

were done with a common intent and purpose to deceive Decedent and treating physicians and

their deceptive omissions were an efficient cause and contributing to the damage of Plaintiff.

       43.     Defendant Drug Manufacturers acted together and jointly in their marketing,

advertising and distribution by and through the use of KOLS, and bogus front organizations

funded by Defendant Drug Manufacturers to perpetuate the following material omissions that

were material and which were relied upon by residents and treating physicians:

       a.      They omitted that in the use of opioids that sustained exposure would deteriorate
               the patients function, knowing that long term use would lead to less function;

       b.      Concealed the link between long term use and addiction;

       c.      Concealed the fact that there were no studies showing that opioids were a safe and
               effective treatment for chronic pain;

       d.      Omitted the material fact that withdrawal symptoms for a patient were harsh,
               debilitating and a problem for most users, and the Defendants never advised of
               such;

       e.      Omitted the fact that opioid use could lead to addiction and possibly death; and




                                              Page 14
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 17 of 57 PageID #: 24




       44.      These omissions were material to the Decedent.

       45.      The aforementioned omissions were reasonably relied upon by treating physicians

and Decedent.

       46.      As a direct and proximate result of the aforesaid conduct of Defendant Drug

Manufacturers, Decedent suffered injuries including but not limited to severe opioid addiction

ultimately leading to death.

       47.      As a direct result of Defendant Drug Manufacturers’ actions Plaintiff had to

expend funds for health, medical examiner costs (autopsies), drug treatment and education, etc.

       48.      The forgoing actions of Defendant Drug Manufacturers were done with evil

motive or with reckless indifference to Decedent, justifying an award of punitive damages.

       49.      Defendant Drug Manufacturers have caused a significant and unreasonable

interference with the public health, safety, welfare, peace, comfort and convenience, and ability

to be free from disturbance and reasonable apprehension of danger to person or property.

       50.      Defendant Drug Manufacturers’ conduct in illegally distributing and selling

prescription opioids, or causing such opioids to be distributed and sold, where Defendant Drug

Manufacturers knew, or reasonably should know, such opioids will be diverted and possessed

and/or used illegally.

       51.      Defendant Drug Manufacturers’ actions have been of a continuing nature and

have produced a significant effect upon the public’s rights, including the public’s right to health

and safety.

       52.      A violation of any rule or law controlling the distribution of a drug of abuse is a

public nuisance.




                                               Page 15
                                                                                                         Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 18 of 57 PageID #: 25




       53.      Defendant Drug Manufacturers’ distribution of opioids while failing to maintain

effective controls against diversion was proscribed by statute and regulation.

       54.      Defendant Drug Manufacturers’ ongoing conduct produces an ongoing nuisance,

as the prescription opioids that they allow and/or cause to be illegally distributed and possessed

will be diverted, leading to abuse, addiction, crime, and public health costs.

       55.      Because of the continued use and addiction caused by these illegally distributed

opioids, the public will continue to fear for its health, safety and welfare, and will be subjected to

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

       56.      Defendant Drug Manufacturers knew, or reasonably should know, that their

conduct will have an ongoing detrimental effect upon the public health, safety and welfare, and

the public’s ability to be free from disturbance and reasonable apprehension of danger to person

and property.

       57.      Defendant Drug Manufacturers know, or reasonably should know, that their

conduct causes an unreasonable invasion of the public right to health, safety and welfare and the

public’s ability to be free from disturbance and reasonable apprehension of danger to person and

property.

       58.      Defendant Drug Manufacturers are aware, and at a bare minimum certainly

should have been aware, of the unreasonable interference that their conduct has caused.

Defendant Drug Manufacturers are in the business of manufacturing, marketing, selling, and

distributing prescription drugs, including opioids, which are specifically known to Defendant

Drug Manufacturers to be dangerous under state and federal law.

       59.      Defendant Drug Manufacturers’ conduct in marketing, distributing, selling and

filling prescription opioids which the Defendant Drug Manufacturers knew, or reasonably should


                                               Page 16
                                                                                                      Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 19 of 57 PageID #: 26




know, will likely be diverted for non- legitimate, non-medical use, creates a strong likelihood

that these illegal distributions of opioids will cause death and injuries..

       60.     It is, or should be, reasonably foreseeable to Defendant Drug Manufacturers that

their conduct will cause deaths and injuries, and will otherwise significantly and unreasonably

interfere with public health, safety and welfare, and with the public’s right to be free from

disturbance and reasonable apprehension of danger to person and property.

       61.     The prevalence and availability of diverted prescription opioids in the hands of

irresponsible persons and persons with criminal purposes not only causes deaths and injuries, but

also creates a palpable climate of fear where opioid diversion, abuse, addiction are prevalent and

where diverted opioids tend to be used frequently.

       62.     Defendant Drug Manufacturers’ conduct makes it easier for persons to divert

prescription opioids, constituting a dangerous threat to the public.

       63.     Defendant Drug Manufacturers’ actions were, at the least, a cause or contributing

cause in opioids becoming widely available and widely used for non-medical purposes. Because

of Defendant Drug Manufacturers’ special positions within the closed system of opioid

distribution, without Defendant Drug Manufacturers’ actions, opioid use would not have become

so widespread, and the enormous public health hazard of prescription opioid and heroin overuse,

abuse, and addiction that now exists would have been averted.

       64.     The presence of diverted prescription opioids and the consequence of prescription

opioids having been diverted, proximately results in significant costs in order to enforce the law,

equip its police force and treat the victims of opioid abuse and addiction.




                                                Page 17
                                                                                                   Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 20 of 57 PageID #: 27




       65.     Stemming the flow of illegally distributed prescription opioids, and abating the

nuisance caused by the illegal flow of opioids, will help to alleviate this problem, save lives,

prevent injuries.

       66.     Defendant Drug Manufacturers’ conduct is a direct and proximate cause of deaths

and injuries to Decedent, and a significant and unreasonable interference with public health,

safety and welfare, and with the public’s right to be free from disturbance and reasonable

apprehension of danger to person and property.

       67.     Defendant Drug Manufacturers’ actions created and expanded the abuse of

opioids, which are dangerously addictive, and the ensuing associated plague of prescription

opioid and heroin addiction. Defendant Drug Manufacturers knew the dangers to public health

and safety that diversion of opioids would create, however, Defendant Drug Manufacturers

intentionally and/or unlawfully failed to maintain effective controls against diversion through

proper monitoring, reporting and refusal to fill suspicious orders of opioids, which there are

obligations to monitor and notify the authority under state and federal law that to the extent

everyone agrees it has reached epidemic proportions and killed about 60,000 a year. Defendant

Drug Manufacturers intentionally and/or unlawfully distributed opioids or caused opioids to be

distributed without reporting or refusing to fill suspicious orders or taking other measures to

maintain effective controls against diversion. Defendant Drug Manufacturers intentionally and/or

unlawfully continued to ship and failed to halt suspicious orders of opioids, or caused such

orders to be shipped. Defendant Drug Manufacturers intentionally and/or unlawfully marketed

opioids in manners they knew to be false and misleading. Such actions were inherently

dangerous.




                                               Page 18
                                                                                                        Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 21 of 57 PageID #: 28




       68.     Defendant Drug Manufacturers knew the prescription opioids have a high

likelihood of being diverted. It was foreseeable to Defendant Drug Manufacturers that where

Defendant Drug Manufacturers distributed prescription opioids or caused such opioids to be

distributed without maintaining effective controls against diversion, including monitoring,

reporting, and refusing shipment of suspicious orders, that the opioids would be diverted, and

create an opioid abuse nuisance.

       69.     Defendant Drug Manufacturers acted with actual malice because Defendant Drug

Manufacturers acted with evil motives or a great probability of causing substantial harm, thereby

creating a basis for punitive damages..

       70.     Defendant Drug Manufacturers’ conduct is ongoing and persistent, and the

Plaintiff seeks all damages flowing from Defendant Drug Manufacturers’ conduct.

       71.     As a direct result of Defendant Drug Manufacturers’ conduct, the Plaintiff has

suffered actual injury and damages. The Plaintiff here seeks recovery for his own harm.

       72.     Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

(compensatory damages) and punitive damages from the Defendant Drug Manufacturers.

       73.     Defendant Drug Manufacturers created an absolute nuisance. Defendant Drug

Manufacturers’ actions created and expanded the abuse of opioids, drugs specifically codified as

constituting severely harmful substances.

       74.     Defendant Drug Manufacturers’ actions is substantial and unreasonable – it

has caused and continues to cause significant harm to the community, and the harm inflicted

outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting from the

Defendant Drug Manufacturers’ abdication of their gate-keeping and diversion prevention duties,




                                               Page 19
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 22 of 57 PageID #: 29




and the Defendant Drug Manufacturers’ fraudulent marketing activities, have caused harm to the

entire community that includes, but is not limited to:

          a.     The high rates of use leading to unnecessary opioid abuse, addiction, overdose,
                 injuries, and deaths;

          b.     Even children have fallen victim to the opioid epidemic. Easy access to
                 prescription opioids made opioids a recreational drug of choice among teenagers;

          c.     Even infants have been born addicted to opioids due to prenatal exposure, causing
                 severe withdrawal symptoms and lasting developmental impacts;

          d.     Defendant Drug Manufacturers’ conduct created an abundance of drugs available
                 for criminal use and fueled a new wave of addiction, abuse and injury in violation
                 of its statutes under state and federal law;

          e.     Defendant Drug Manufacturers’ fraudulent misinformation campaign pushing
                 dangerous drugs resulted in a diverted supply of narcotics to sell, and the ensuing
                 demand of addicts to buy them. More prescription opioids sold by Defendant
                 Drug Manufacturers led to more addiction, with many addicts turning from
                 prescription opioids to heroin. People addicted to opioids frequently require
                 increasing levels of opioids, and many turned to heroin as a foreseeable result;

          f.     The diversion of opioids into the secondary, criminal market and the increased
                 number of individuals who abuse or are addicted to opioids increased the
                 demands on healthcare services and law enforcement;


          WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Defendant Drug Manufacturers, for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of

Kristeen Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper

relief.


                                          COUNT V
                                           FRAUD
                              (DEFENDANT DRUG MANUFACTURERS)

          75.    Plaintiff repeats and reiterates the allegations previously set forth herein.


                                                 Page 20
                                                                                                    Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 23 of 57 PageID #: 30




       76.     At all times pertinent in this petition manufacturing and distributing Defendant

Drug Manufacturers acted within a concert of action in that their deceptive and misrepresentative

actions were done with a common intent and purpose to deceive and their deception and

misrepresentations were an efficient cause contributing to the damages of Plaintiffs.

       77.     Defendant Drug Manufacturers acted together and jointly in their marketing,

advertising, and distribution by and through the use of KOL’s and bogus front organizations

funded by Defendant Drug Manufacturers to perpetuate the following false and unfounded

benefits and claims of opioids:

       a.      That opioids improve function;

       b.      By concealing the link between long term use of opioids and addiction;

       c.      Misrepresenting that addiction can be managed;

       d.      Falsely claiming that withdrawal can easily be managed;

       e.      Misrepresenting the greater dangers of higher doses of opioids;

       f.      Downplayed the use of NSAIDs and other therapies while downplaying the use of
               opioids; and

       g.      Falsely claiming that OxyContin was a 12 hour pain relief pill.


       78.     Defendant Drug Manufacturers having undertaken the manufacturing, marketing,

dispensing, distribution and promotion of opioids described herein owed a duty to provide

accurate and complete information regarding these products.

       79.     Defendant Drug Manufacturers’ promotional, marketing, and distribution plan,

where they all worked in a concert of action towards the goal of increasing market share of all

opioids, was meant to create the image and impression that opioids were the proper use for

chronic pain, safe, non-addictive, and functional by not interfering with daily life.


                                              Page 21
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 24 of 57 PageID #: 31




          80.    Through their concert of action, the Defendant Drug Manufacturers working

together towards their goal of increased sales of opioids and through pooling their vast resources

did fund, direct and guide KOL’s and false front groups to tout the false benefits of opioids and

downplay the harsh side effects such as addiction and death.

          81.    The material disseminated by Defendant Drug Manufacturers through

promotional materials, medical journal articles, advertising, both print and media, testimonials,

social media, and KOL’s falsely and deceptively misrepresented or omitted a number of material

facts regarding the previously stated in this count.

          82.    The aforementioned misrepresentations by Defendant Drug Manufacturers,

working in concert of action were reasonably relied upon prescribing doctors and patients, which

created the damages Plaintiff seeks.

          83.    As a direct and proximate result of the aforesaid conduct of Defendant Drug

Manufacturers, Decedent suffered physical injuries including but not limited to severe opioid

addiction. As a direct result of Defendant Drug Manufacturers’ actions Plaintiff had had to

expend funds for health, medical examiner costs, drug treatment and education.

          84.    The forgoing actions of Defendant Drug Manufacturers were done with evil

motive or with reckless indifference to Decedent, justifying an award of punitive damages.

          WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Defendant Drug Manufacturers, for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of

Kristeen Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper

relief.




                                               Page 22
                                                                                                        Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 25 of 57 PageID #: 32




                                     COUNT VI
                           NEGLIGENT MISREPRESENTATION
                         (DEFENDANT DRUG MANUFACTURERS)

       85.     Plaintiff repeats and reiterates the allegations previously set forth herein.

       86.     Defendant Drug Manufacturers made many misrepresentations to doctors,

patients, and the public in their advertising which as set forth previously, which is misbranded,

misleading and contrary to the label.

       87.     Defendant Drug Manufacturers are liable for negligent misrepresentation because

they supplied information in the course of their business to a class of persons including

Decedent. Because the speakers referred to in this Petition were employed or supplied by the

Defendant Drug Manufacturers, their failure to exercise reasonable care for the information was

false. In particular, it was false regarding the fact that opioids were tested and safe and effective

for long term use for chronic pain, that Oxycontin would last 12 hours, that opioids were not

addictive but pseudoaddictive, etc. See infra.

       88.     The information was intentionally provided by the Defendant Drug Manufacturers

through their agents and employees, as well as organizations that they jointly funded to spread

misleading information about opioids.

       89.     The hearer, being the doctors, the public, and other professionals justifiably relied

on the truth of the information.

       90.     Due to the hearer’s reliance on the information, the hearer suffered a pecuniary

loss which caused or contributed to cause the loss by Plaintiff herein.

       WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, requests judgment against Defendant Drug Manufacturers, for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of


                                               Page 23
                                                                                                    Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 26 of 57 PageID #: 33




Kristeen Oettle pursuant to R.S.Mo. §537.080 and §537.090 and for any further just and proper

relief.

                                COUNT VII
          VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                     (DEFENDANT DRUG MANUFACTURERS)

          91.   Plaintiff adopts and incorporates by reference the allegations applicable to all

County as though fully set forth herein.

          92.   Defendant Drug Manufacturers have employed and used deception in connection

with the sale and advertisement of opioid medications in the State of Missouri.

          93.   Defendant Drug Manufacturers falsely marketed their misbranded opioid

medications to decedent as safe for the treatment of chronic pain.

          94.   Defendant Drug Manufacturers act of distributing their products through doctors

and pharmacies was itself a deceptive and unfair practice under the MMPA because it carried an

inherent promise that the prescriptions were safe for use to treat pain as Defendant manufactures

advertised.

          95.   Defendant Drug Manufacturers engaged in unfair practices in the marketing and

sale of opioid medications to decedent, by concealing, suppressing, or omitting the material fact

that prolonged use of opioid medications carries an unreasonably high risk of addiction and

death.

          96.   Defendant Drug Manufacturers falsely marketed their misbranded prescription

opioids to doctors including to decedent’s doctors and treatment facilities.

          97.   As a result of Defendant Drug Manufacturers false, deceptive, and unfair

practices, decedent purchased prescription opioid medication relying on the expertise of

Defendant Drug Manufacturers and the representations they made to her doctors.


                                               Page 24
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 27 of 57 PageID #: 34




          98.    Defendant Drug Manufacturers relied on deception to market and sell opioids to

decedent.

          99.    Decedent purchased opioids medications from Defendant Drug Manufacturers for

personal use.

          100.   As a direct and proximate result of Defendant Drug Manufacturers conduct,

decedent disbursed significant funds for opioid medications produced, marketed, and sold by

Defendant Drug Manufacturers and suffered an ascertainable financial loss.

          101.   As a direct and proximate result of Defendant Drug Manufacturers’ conduct,

decedent became addicted to opioid medications, and died.

          WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, prays for judgment against Defendant Drug Manufacturers for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of

Kristeen Oettle pursuant to R.S.Mo § 537.080 and § 537.090, and for any further just and proper

relief.

                                     COUNT VIII
                           FRAUDULENT MISREPRESENTATION
                          (DEFENDANT DRUG MANUFACTURERS)

          COMES NOW Plaintiff Patricia Kuepfer, as surviving mother of decedent Kristeen

Oettle, by and through undersigned counsel, and for his Wrongful Death Petition against

Defendant Drug Manufacturers, alleges and states as follows:

          102.   Plaintiff adopts and incorporates by reference the allegations applicable to all

County as though fully set forth herein.

          103.   Defendant Drug Manufacturers have employed and used fraud and fraudulent

misrepresentations in connection with the sale and advertisement of opioids in the State of


                                                Page 25
                                                                                                   Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 28 of 57 PageID #: 35




Missouri. Defendant Drug Manufacturers made the following representations in connection with

the advertising and sale of opioids:

               a.      that opioid drugs are safe;

               b.      that the benefits of taking opioid drugs outweigh the risks;

               c.      that the risks of taking opioid drugs are minimal;
                       that the risk of addiction, dependence and or overdose from taking opioid
                       drugs is minimal;

               d.      that opioid drugs are appropriate to treat chronic pain;

               e.      that opioids are safe for long-term use;

               f.      that opioid drugs were safe to be used in an unsupervised manner; and

               g.      that opioid drugs were not difficult to stop taking after long-term use.

       104.    These representations were material and were known to Defendant Drug

Manufacturers to be false and/or Defendant Drug Manufacturers knew that they lacked a

reasonable basis for the representations.

       105.    Defendant Drug Manufacturers made false representations in connection with the

sale of opioids, with the intent and expectation that doctors and consumers would act on the

representations and purchase their products.

       106.    Decedent was unaware of the truth or falsity of the representations of Defendant

Drug Manufacturers, and relied upon Defendant Drug Manufacturers’ representations in making

her decision to purchase and consume said opioid medicines sold by Defendant Drug

Manufacturers.

       107.    Decedent had a right to rely upon the representations of Defendant Drug

Manufacturers.




                                               Page 26
                                                                                                       Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 29 of 57 PageID #: 36




          108.   As a direct and proximate result of Defendant Drug Manufacturers’ conduct,

Decedent became addicted to opioid medicines and died.

          109.   Prior to her tragic death, decedent paid for opioid medications produced,

marketed, and sold by Defendant Drug Manufacturers and sustained injuries.

          WHEREFORE, Plaintiff Patricia Kuepfer, as surviving mother of deceased Kristeen

Oettle, prays for judgment against Defendant Drug Manufacturers for a sum in excess of the

jurisdictional limits of this Court to fully compensate him and his family for the death and loss of

Kristeen Oettle pursuant to R.S.Mo § 537.080 and § 537.090, and for any further just and proper

relief.




                                              Page 27
                                                                                   Electronically Filed - City of St. Louis - February 11, 2019 - 10:34 AM
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 30 of 57 PageID #: 37




                                        Respectfully Submitted,

                                        CAREY DANIS & LOWE

                                        By: /s/ Jeffrey J. Lowe
                                        Jeffrey J. Lowe, #35114
                                        John F. Garvey, #35879
                                        Sarah Shoemake Doles, #45747
                                        Alyson M. Petrick, #68323
                                        Attorneys for Plaintiffs
                                        8235 Forsyth Blvd
                                        St. Louis, MO 63105
                                        (314) 725-7700
                                        (314) 721-0905 - Facsimile
                                        jlowe@careydanis.com
                                        jgarvey@careydanis.com
                                        sdoles@careydanis.com
                                        apetrick@careydanis.com




                                     Page 28
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 31 of 57 PageID #: 38
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 32 of 57 PageID #: 39
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 33 of 57 PageID #: 40
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 34 of 57 PageID #: 41
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 35 of 57 PageID #: 42
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 36 of 57 PageID #: 43
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 37 of 57 PageID #: 44
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 38 of 57 PageID #: 45
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 39 of 57 PageID #: 46
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 40 of 57 PageID #: 47
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 41 of 57 PageID #: 48
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 42 of 57 PageID #: 49
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 43 of 57 PageID #: 50
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 44 of 57 PageID #: 51
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 45 of 57 PageID #: 52
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 46 of 57 PageID #: 53
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 47 of 57 PageID #: 54
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 48 of 57 PageID #: 55
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 49 of 57 PageID #: 56
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 50 of 57 PageID #: 57
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 51 of 57 PageID #: 58
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 52 of 57 PageID #: 59
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 53 of 57 PageID #: 60
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 54 of 57 PageID #: 61
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 55 of 57 PageID #: 62
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 56 of 57 PageID #: 63
Case: 4:19-cv-02633-SNLJ Doc. #: 1-1 Filed: 09/25/19 Page: 57 of 57 PageID #: 64
